Citation Nr: 0422204	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  00-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, claimed as stress fracture residuals.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision issued by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a bilateral 
foot condition.  Appeal to the Board was perfected.

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  See appeal to the Board, VA 
Form 9.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

A VCAA notice must, at minimum, inform the claimant about 
information and evidence (1) not of record that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A valid VCAA notice 
should conform to the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2003) and also state 
with specificity what evidence and information are required 
to establish entitlement to the claimed benefits.  

VCAA further requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction (AOJ) that is the subject 
of appeal.  See recent decision of the U.S. Court of Appeals 
for Veterans Claims (Court), in Pelegrini v. Sec'y of 
Veterans Affairs, No. 01-944, issued on June 24, 2004.  
However, the Court explicitly stated in Pelegrini that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision: "[W]e do not hold that . . 
. [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets the Court's Pelegrini decision and 
discussion therein not to mean that every VCAA notice issued 
after the AOJ decision on appeal is void ab initio; rather, 
the intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair evidentiary development of the case to give the claimant 
every reasonable opportunity to substantiate his claim, but 
that a case-by-case evaluation may be necessary in cases 
where, as here, the VCAA did not even exist until after the 
AOJ decision on appeal was issued.  

Here, the VA could not have sent a notice complying with VCAA 
before October 1999, as the law was not even in existence 
then.  However, as the appeal period continued to run after 
the enactment of the law, the veteran should have been 
provided a VCAA notice sometime after November 2000.  Such a 
notice, conforming to the VCAA requirements delineated above, 
should be sent to the veteran on remand.   

In consideration of the foregoing, the Board directs the 
following actions:

1.  Send the veteran a valid VCAA notice 
complying with the statute, VA 
implementing regulations, and controlling 
legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
discussed above.  Consistent with any 
response, undertake any logical 
development, including conducting an 
examination of the veteran if indicated. 

2.  Thereafter, readjudicate the claim.  
If the decision remains in any manner 
adverse to the veteran, provide him and 
his representative a Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

Thereafter, the claim should be returned to the Board, if in 
order.  The veteran is not required to take any action in 
response to this remand order, but has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



